Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                  No. 04-14-00871-CR

                            Jamahr Dereginald STANLEY,
                                     Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 379th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2014CR9520W
                        Honorable Ron Rangel, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED January 21, 2015.


                                            _____________________________
                                            Karen Angelini, Justice